COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-09-084-CR


DONALD D. W ALKER                                                       APPELLANT

                                            V.

THE STATE OF TEXAS                                                            STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

                                   I. Introduction

      Appellant Donald D. W alker appeals his conviction for aggravated assault. 2

He contends in five issues that the evidence is legally and factually insufficient to

sustain his conviction and that the trial court erred by admitting evidence of a prior

guilty plea. W e affirm.

                             II. Procedural Background


      1
           See Tex. R. App. P. 47.4.
      2
           See Tex. Penal Code Ann. §§ 22.01(a)(1), (2); 22.02(a)(2) (Vernon Supp.
2009).
      A grand jury indicted Appellant on February 25, 2009. The indictment alleged

that Appellant intentionally or knowingly caused bodily injury to Devona Harris by

hitting her with his hand or a firearm, that he intentionally or knowingly threatened

imminent bodily injury to Ms. Harris, and that he used or exhibited a deadly weapon,

a firearm, during the commission of the assault. The indictment also alleged that

Appellant, by hitting Ms. Harris with his hand or a firearm, intentionally or knowingly

caused bodily injury to Ms. Harris, “a person whose relationship is, or whose

association with [Appellant] has been, a continuing dating relationship of a romantic

or intimate nature, or a member of [Appellant’s] family or household.“ The indictment

also contained a repeat-offender notification.

      Appellant pleaded not guilty and was tried in March 2009. The jury charge

included two counts: aggravated assault with a deadly weapon (Count One) and

assault causing bodily injury to a family member with a prior conviction (Count Two).

The jury returned a guilty verdict as to Count One, and the State waived Count Two.

During the punishment phase of his trial, Appellant pleaded true to the repeat-

offender notification.   The jury found the repeat-offender notification true and

assessed Appellant’s punishment at thirty years’ confinement, and the trial court

sentenced Appellant accordingly.

                             III. Factual Background

      Appellant and Devona Harris started dating in approximately August 2007,

and Appellant moved into Ms. Harris’s apartment shortly thereafter. On October 15,


                                          2
2007, Ms. Harris and Appellant got into an argument “over something small,” and

Ms. Harris asked Appellant to leave. Appellant followed Ms. Harris into the bedroom

of her apartment, but she went into the living room and called 9-1-1.

      W hile Ms. Harris was on the phone, Appellant grabbed the phone from her

and determined the police were on the phone. Appellant then pulled out a gun and

started hitting Ms. Harris. Appellant had his hand on the grip of the gun and his

finger on the trigger as he hit Ms. Harris with the bottom of the gun on her head,

face, and shoulders. Ms. Harris testified, “I don’t know whether he’s pulling the

trigger or he was pulling the trigger and it was just jammed up or not, but he kept

pulling it at me and then hit me with it again.” She denied that she and Appellant

were wrestling and said, “I thought that I was going to die. I thought he was going

to kill me.” Ms. Harris testified that Appellant struck her approximately nine times

with the bottom of his gun. She testified that she suffered serious injuries and was

beaten up pretty badly. She bled on the door and walls and required medical

attention.

      Ms. Harris testified that when the police officers knocked on the door in

response to her 9-1-1 call, Appellant told her to go clean up and that he started

scrubbing the blood off of the door and walls and told her to stay in the back room.

She testified that she did not scream because she was afraid Appellant would shoot

her before the police could open the door and that while Appellant was in the

bathroom, she was able to run past the bathroom, unlock the front door, and run


                                         3
outside. Ms. Harris kept the phone line open during the assault, and the events

were recorded on the 9-1-1 tape admitted into evidence.

      Arlington police officers Norman and Aklin arrived at the apartment during the

assault. Officer Norman testified that they knocked on the apartment door several

times without a response. He said that Ms. Harris eventually opened the door and

walked out. Officer Norman said that after Ms. Harris opened the door, he saw

Appellant standing in the apartment and asked Appellant to show him his hands to

determine whether he was armed. Officer Norman then escorted Appellant outside

the apartment; he saw blood on Appellant’s hands, particularly in the web area

across Appellant’s knuckles. Officer Norman asked Appellant what happened, and

Appellant told him that he must have injured himself when he and Ms. Harris were

wrestling. Appellant denied having a gun and told Officer Norman that the gun

belonged to Ms. Harris.

      Ms. Harris testified that although she did not see Appellant go into her

bedroom closet, she knew that he had gone into the area.         She testified that

Appellant put the gun in the bedroom closet, that she helped Officer Norman search

for the gun in her bedroom closet, and that they found the gun in some luggage in

her closet. She admitted on cross-examination, however, that the gun was actually

in her purse, not a piece of luggage. Officer Norman testified that he recovered a

loaded gun from Ms. Harris’s purse, which was located inside the apartment. He

stated that even though he could not recall if there was a round in the chamber when


                                         4
he found the loaded gun, there were rounds in the magazine and the gun “could be

made deadly quickly by just pulling the slide back and releasing” because doing so

causes a round to go into the chamber. He also testified at trial that a firearm is a

deadly weapon, even when not used to shoot someone.

      Several photographs, a bloody shirt, and a bloody towel that Ms. Harris said

Appellant used to clean up the blood were admitted into evidence at trial. The

photographs depicted the apartment, the injuries to Ms. Harris, and the gun retrieved

from the apartment. The bloody shirt and towel were recovered from the apartment

a couple of days later, and Ms. Harris admitted that she waited a couple of days

before telling the police about the bloody shirt and towel. Officer Norman testified

that Ms. Harris’s injuries looked worse in person than in the photographs and that

Ms. Harris’s head-injury was consistent with “a blunt force, hard, isolated object.”

                          IV. Sufficiency of the Evidence

      Appellant contends in his first two points that the evidence is legally and

factually insufficient to sustain his conviction and argues in his third and fourth points

that the evidence is legally and factually insufficient to prove his use of a deadly

weapon.

A. Standard of Review

      In reviewing the legal sufficiency of the evidence to support a conviction, we

view all of the evidence in the light most favorable to the prosecution in order to

determine whether any rational trier of fact could have found the essential elements


                                            5
of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99
S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W .3d 772, 778 (Tex. Crim. App.

2007).

      W hen reviewing the factual sufficiency of the evidence to support a conviction,

we view all the evidence in a neutral light, favoring neither party. Steadman v. State,

280 S.W .3d 242, 246 (Tex. Crim. App. 2009); Watson v. State, 204 S.W .3d 404, 414

(Tex. Crim. App. 2006).      W e then ask whether the evidence supporting the

conviction, although legally sufficient, is nevertheless so weak that the factfinder’s

determination is clearly wrong and manifestly unjust or whether conflicting evidence

so greatly outweighs the evidence supporting the conviction that the factfinder’s

determination is manifestly unjust. Steadman, 280 S.W .3d at 246; Watson, 204

S.W .3d at 414–15, 417. To reverse under the second ground, we must determine,

with some objective basis in the record, that the great weight and preponderance of

all the evidence, although legally sufficient, contradicts the verdict. W atson, 204

S.W .3d at 417.

      Unless we conclude that it is necessary to correct manifest injustice, we must

give due deference to the factfinder’s determinations, “particularly those

determinations concerning the weight and credibility of the evidence.” Johnson v.

State, 23 S.W .3d 1, 9 (Tex. Crim. App. 2000); see Steadman, 280 S.W .3d at 246.

Evidence is always factually sufficient when it preponderates in favor of the

conviction. Steadman, 280 S.W .3d at 247; see Watson, 204 S.W .3d at 417.


                                          6
B. Applicable Law

      A person commits the offense of assault if that person intentionally, knowingly,

or recklessly causes bodily injury to another or intentionally or knowingly threatens

another with imminent bodily injury. Tex. Penal Code Ann. § 22.01(a)(1), (2). The

offense becomes aggravated assault if the person committing the assault uses a

deadly weapon during the commission of the offense. Id. § 22.02(a)(2).

C. The Evidence is Legally Sufficient

      In his first and third points, Appellant contends that the evidence is legally

insufficient to prove that he committed aggravated assault and used or exhibited a

deadly weapon.

      The trial court instructed the jury that Appellant committed aggravated assault

with a deadly weapon if the jury found beyond a reasonable doubt that he

“intentionally or knowingly cause[d] bodily injury to Devona Harris by hitting her with

a firearm” or “intentionally or knowingly threaten[ed] imminent bodily injury to Devona

Harris” and “use[d] or exhibit[ed] a deadly weapon during the commission of the

assault, to-wit: a firearm, that in the manner of its use or intended use was capable

of causing death or serious bodily injury.” Thus, the jury could have found Appellant

guilty of aggravated assault if it believed beyond a reasonable doubt that Appellant

either intentionally or knowingly caused bodily injury or intentionally or knowingly

threatened imminent bodily injury to Ms. Harris and used or exhibited a firearm

during the commission of the assault.


                                          7
      Ms. Harris testified that Appellant grabbed the phone from her, pulled a gun,

had his hand on the grip and his finger on the trigger of the gun, and hit her with the

bottom of the gun on her head, face, and shoulders. She said that Appellant struck

her approximately nine times with the bottom of the gun. She testified that she

suffered serious injuries and was beaten up pretty badly; she bled on the door and

walls, and she required medical attention. Ms. Harris testified, “I thought that I was

going to die. I thought he was going to kill me.” She also testified, “I don’t know

whether he’s pulling the trigger or he was pulling the trigger and it was just jammed

up or not, but he kept pulling it at me and then hit me with it again.” Officer Norman

testified that he saw blood on Appellant’s hands, particularly in the web area across

Appellant’s knuckles. He also testified that Ms. Harris’s injuries looked worse in

person than in the photographs and that the injury to her head was consistent with

“a blunt force, hard, isolated object.” This evidence is legally sufficient to support the

jury’s finding that Appellant intentionally or knowingly caused bodily injury to Ms.

Harris or intentionally or knowingly threatened her with imminent bodily injury. See

Tex. Penal Code Ann. § 22.01(a)(1), (2); Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Clayton, 235 S.W.3d at 778; Santacruz v. State, 237 S.W.3d 822, 826 (Tex.

App.—Houston [14th Dist.] 2007, pet. ref’d) (op. on reh’g) (holding evidence legally

sufficient to support aggravated assault conviction because victim testified the

appellant struck her with a rifle and police officer testified the victim’s injuries were

consistent with being struck by a blunt object).

                                            8
      The evidence is also legally sufficient to support the jury’s deadly weapon

finding. The definition of a deadly weapon under section 1.07(a)(17)(B) includes

“anything that in the manner of its use or intended use is capable of causing death

or serious bodily injury.” See Tex. Penal Code Ann. § 1.07(a)(17)(B) (Vernon Supp.

2009) (emphasis added). T here is no requirement that the deadly weapon actually

cause death or serious bodily injury before the jury can affirmatively answer the

deadly weapon question. See id.; see also McCain v. State, 22 S.W .3d 497, 503

(Tex. Crim. App. 2000) (holding section 1.07(a)(17)(B)’s “plain language does not

require that the actor actually intend death or serious bodily injury; an object is a

deadly weapon if the actor intends a use of the object in which it would be capable

of causing death or serious bodily injury”).

      Ms. Harris testified that Appellant held the grip of the gun in his hand as he

repeatedly struck her. She also said she did not know if Appellant was pulling the

trigger or not but that “he kept pulling it at [her] and then hit [her] with it again.”

Officer Norman testified that he recovered a loaded gun from Ms. Harris’s purse,

which was located inside the apartment. He stated that even though he could not

recall if there was a round in the chamber when he found the loaded gun, there were

rounds in the magazine and that the gun “could be made deadly quickly by just

pulling the slide back and releasing” because doing so causes a round to go into the

chamber. Officer Norman also testified at trial that a firearm is a deadly weapon,

even when not used to shoot someone and that the injury to Ms. Harris’s head was


                                           9
consistent with “a blunt force, hard, isolated object.”     This evidence is legally

sufficient to support the jury’s finding that Appellant used or exhibited a deadly

weapon, a firearm, while assaulting Ms. Harris. See Santacruz, 237 S.W.3d at 826.

      Viewing the evidence in a light most favorable to the prosecution, a rational

jury could have determined beyond a reasonable doubt that Appellant

used or exhibited a deadly weapon, a firearm, while intentionally or knowingly

causing bodily injury to Ms. Harris or threatening her with imminent bodily injury.

See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at 778;

Santacruz, 237 S.W.3d at 826. We hold the evidence was legally sufficient to

support the jury’s verdict, and we overrule Appellant’s first and third points.

D. The Evidence is Factually Sufficient

      In his second and fourth points, Appellant contends that the evidence is

factually insufficient to prove that he committed aggravated assault and used or

exhibited a deadly weapon.

      Reviewing all the evidence in a neutral light, we recall that Appellant told

Officer Norman that he and Ms. Harris had been wrestling, that he denied having a

gun, that he told Officer Norman that the gun belonged to Ms. Harris, and that Officer

Norman found the gun in Ms. Harris’s purse. W e also recall that Ms. Harris said she

did not see Appellant go into her bedroom closet, that she helped Officer Norman

locate the gun in her bedroom closet, and that even though she initially testified that

the gun was in some luggage, it was actually in her purse. Ms. Harris also testified

                                          10
that she did not scream during the incident, that she could be heard on the 9-1-1

tape saying, “Don’t leave” and “Please stay,” and that she did not tell the police

about the bloody shirt and towel until a couple of days after the incident. However,

there was also evidence that Appellant struck Ms. Harris approximately nine times

with the bottom of the gun, that Ms. Harris’s injuries were serious enough that she

bled on the door and walls and required medical attention, that Ms. Harris believed

Appellant was going to kill her, that Officer Norman saw blood on Appellant’s hands

immediately after the incident, and that Officer Norman recovered a loaded gun

while searching for it in the apartment.

      Viewing the evidence in a neutral light, we conclude a rational trier of fact

could have found beyond a reasonable doubt that Appellant used or exhibited a

deadly weapon, a firearm, while intentionally or knowingly causing bodily injury to

Ms. Harris or threatening her with imminent bodily injury. See Santacruz, 237
S.W.3d at 826 (holding evidence factually sufficient to support aggravated assault

with a deadly weapon conviction because victim testified the appellant struck her

with a rifle, police officer testified the victim’s injuries were consistent with being

struck by a blunt object, and evidence other than the appellant’s and his sister’s

testimony did not support appellant’s version of events). W e cannot say that the

evidence is so weak that the jury’s determination was clearly wrong or manifestly

unjust or that the conflicting evidence so greatly outweighs the evidence supporting

the conviction that the jury’s determination is manifestly unjust. See Lancon v. State,

                                           11
253 S.W .3d 699, 704 (Tex. Crim. App. 2008); Watson, 204 S.W .3d at 414–15, 417.

We therefore hold the evidence was factually sufficient to support the jury’s verdict.

We overrule Appellant’s second and fourth points.

                             V. Admission of Evidence

       Appellant contends in his fifth point that the trial court erred by admitting two

exhibits relating to his guilty plea in a previous case, Cause No. 1021549D. He

argues the exhibits should not have been admitted because the judgment was

signed by a judge other than the judge that presided over the plea proceeding. The

State counters that Appellant waived any error because he did not object at the time

the evidence was admitted at trial. W e agree with the State.

       Before calling its first witness at trial, the State moved for the admission of

State’s Exhibit 2, the judgment in Cause No. 1021549D, and State’s Exhibit 2-A, the

judgment, indictment, written plea admonishments, certification of right to appeal,

and docket sheet in Cause No. 1021549D. Specifically, the prosecutor stated,

“Judge, at this time, the State would offer into evidence, pursuant to the plea of true

of the defendant, for purposes of the record only, State’s 2-A; for all purposes,

State’s 2.” Appellant’s counsel then stated, “There’s no objections, Your Honor.”

Appellant’s counsel also stated that he had no objection to State’s Exhibit 2-A when

the State moved for its admission for all purposes during the punishment phase of

Appellant’s trial.




                                          12
      Because Appellant did not object at trial to the admission of State’s Exhibits

2 and 2-A, Appellant failed to preserve his complaint for appellate review. See Tex.

R. App. P. 33.1(a); see also James v. State, 997 S.W .2d 898, 901 (Tex.

App.—Beaumont 1999, no pet.) (holding the appellant failed to preserve his

objection to a potentially void judgment by failing to object to its admission at trial).

W e overrule Appellant’s fifth point.

                                   VI. Conclusion

      Having overruled each of Appellant’s five points, we affirm the trial court’s

judgment.



                                                ANNE GARDNER
                                                JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 27, 2010




                                           13